Citation Nr: 0002018
Decision Date: 04/11/00	Archive Date: 09/08/00

DOCKET NO. 96-28 294               DATE APR 11, 2000

On appeal from the Department of Veterans Affairs Regional Office Los Angeles, California

ORDER

The following correction is made in a decision issued by the Board in this case on January 27,
2000:

On line one, page 2, "June 1998" is corrected to read "June 1968."

Richard B. Frank 
Member, Board of Veterans' Appeals


Citation Nr: 0002018	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1998 to April 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
the evidentiary development requested by its previous remand 
of June 1997 has been accomplished to the extent possible, 
and that this matter is now ready for appellate 
consideration.


FINDING OF FACT

Disability associated with hepatitis was not shown in 
service; current disability associated with hepatitis is not 
connected by any competent medical evidence to service.


CONCLUSION OF LAW

The claim for service connection for hepatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that it previously remanded 
this matter in order to obtain outstanding service medical 
records, and that while in remand status, the Board also 
requested certain evidentiary development which was 
accomplished to the extent possible.  As will be explained 
more fully below, the Board finds that the additional service 
medical records, post-service treatment records, and other 
evidence provided since the Board's remand are still 
insufficient to well ground the claim, and that there is 
therefore no additional duty to assist the veteran in the 
development of this matter. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that, in general, 
a claim for service connection is well grounded when three 
elements are satisfied with competent evidence.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  First, there must be 
competent medical evidence of a current disability (a medical 
diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the 
Department of Veterans Affairs (VA) is under no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107.

None of the veteran's service medical records discloses any 
diagnosis of hepatitis or the treatment of this condition.  
Following a two-day hospitalization in service shortly before 
he left Vietnam in April 1970, there was a diagnosis of 
nonspecific diarrheal illness, and at the time of his 
discharge, the veteran was found to be asymptomatic.  

On the veteran's last in-service physical examination in 
April 1970, no history of in-service hepatitis or liver 
trouble was recorded, and there were no findings or diagnoses 
at that time associated with hepatitis or liver trouble.

In addition, on a questionnaire completed by the veteran at 
the time of post-service VA dental treatment in October 1970, 
the veteran reported that he had never had hepatitis.

A VA hospital summary from January 1990 reflects diagnoses 
which included alcohol dependence, alcohol rehabilitation, 
cocaine abuse, by history, alcoholic liver disease, by 
laboratory tests, and exogenous obesity.  It was noted that 
this was the veteran's first admission to this facility for 
alcohol rehabilitation and that the veteran gave a history of 
drinking for over 20 years.  He related more significant 
drinking for the previous five years.  Laboratory studies 
revealed that abnormalities demonstrated on liver function 
tests were improving with the veteran's then-current level of 
sobriety, which went back to the beginning of the month, and 
it was indicated that the abnormalities were consistent with 
liver disease.  

Additional VA outpatient records from April 1990 to June 1991 
reflect additional periodic treatment for alcohol abuse.

Private medical records from K. P. for the period of April 
1992 to September 1994 reflect that in December 1992 and 
January 1993, the veteran complained of abdominal complaints 
and the assessment was to rule out several possible 
diagnoses, including hepatitis C.  In February 1994, the 
assessment was chronic hepatitis and obesity, and in August 
1994, the assessment included history of hepatitis C.  In 
September 1994, the veteran reported a history of contracting 
hepatitis in 1969 while in Vietnam following an episode of 
drinking from the local water supply.  The assessment 
included chronic hepatitis C.

VA medical examination in November 1994 revealed that the 
veteran reported a history of being a combat medic during the 
service, and that he had been hospitalized in Vietnam for 
five days in March 1970 for hepatitis.  The type of hepatitis 
was indicated to be unknown.  In 1992, there was a diagnosis 
of hepatitis C by K. P.  The veteran further noted that he 
was exposed to Agent Orange while in Vietnam.  Examination of 
the liver revealed mild tenderness in the right upper 
quadrant.  The veteran reported of right upper quadrant 
soreness and other gastrointestinal difficulties, and 
complained of frequent generalized weakness about ten times a 
month.  The diagnosis was chronic hepatitis C by history.

Private medical records from K. P. reflect that hepatitis was 
again assessed in March 1995.

In October 1995, the veteran's service representative 
submitted excerpts from an article discussing the etiology 
and viral characteristics of various types of hepatitis and 
their respective epidemiology.

Private medical records from K. P. for the period of May 1996 
to March 1997 reflect that in May 1996, the assessment again 
included chronic hepatitis C.  Laboratory studies at this 
time for hepatitis A, AB, and B were interpreted to be non-
reactive.  Studies conducted for hepatitis C revealed results 
that were considered reactive.  A July 1996 pathology report 
reflects a final diagnosis of chronic hepatitis C with mild 
activity and minimal fibrosis.

A November 1996 K. P. hepatological consultation revealed 
that the veteran had chronic hepatitis C and that this 
outpatient hepatological examination was requested regarding 
possible antiviral therapy.  It was noted that the veteran 
had documented hepatitis C disease and liver enzymes were 
noted to have been abnormal since at least 1992.  The veteran 
reported an episode of jaundice in 1969 while in Vietnam 
serving as a medic, and he denied any subsequent episodes of 
jaundice.  The veteran also denied the usual risk factors 
associated with hepatitis C virus transmission, including a 
previous history of intravenous drug exposure or prior 
transfusion.  There was also no family history of chronic 
liver disease.  Physical examination at this time revealed 
that the liver and spleen were not palpable.  A percutaneous 
liver biopsy conducted in July 1996 was interpreted to reveal 
chronic hepatitis C with mild inflammatory activity and 
minimal fibrosis.  Fatty change was also described.  

The November 1996 K. P. assessment was that the veteran had 
chronic hepatitis C that was asymptomatic and that there were 
no stigmata of chronic liver disease.  Recent liver biopsy 
demonstrated minimal inflammatory and fibrotic changes and 
the veteran was noted to have apparently had sporadic 
hepatitis C infections.  The examiner further noted that the 
veteran denied the usual risk factors associated with 
transmission of hepatitis C and it was suspected that the 
acute jaundice in 1969 was acute hepatitis A, as profuse 
diarrhea was an associated symptom.  At this time, the known 
epidemiology and natural history of chronic hepatitis C was 
discussed in detail with the veteran, as were the anticipated 
results of antiviral therapy with interferon.

At the veteran's hearing before a member of the Board in 
March 1997, the veteran testified that he was a combat medic 
during the Vietnam War, and that his duties would often 
involve treating soldiers on the spot or on the way back to 
an aid station (transcript (T.) at p. 4).  He also indicated 
that he had also been involved in providing treatment and 
shots to the local population (T. at p. 4).  On occasion, he 
recalled pricking himself with a hypodermic needle, but could 
not say whether this had ever occurred while he was treating 
someone who had hepatitis (T. at p. 5).  During post-service 
treatment with the VA, the veteran indicated that he had 
blood taken on many occasions (T. at pp. 5-6).  At this time, 
the veteran indicated that there had been a new diagnosis of 
hepatitis C whereas he had previously been told that he just 
had hepatitis (T. at p. 7).  Thereafter, it was "A and B," 
and he went on to indicate that he was not sure whether he 
had C or not (T. at p. 7).  The veteran had recently been 
treated for hepatitis at a private facility but opted not to 
go with a particular drug because of possible side effects 
(T. at p. 8).  

Shortly before he left Vietnam, he recalled taking part in a 
celebration near one of the aid stations, and that he 
thereafter became feverish and went to the hospital (T. at 
pp. 8-9).  At that time, he was told he had a viral 
infection, although he recalled that one physician did 
discuss the possibility of hepatitis (T. at p. 9).  He was 
treated for his condition at the hospital as if it was a 
viral infection and then released (T. at p. 9).  He was first 
given a definite diagnosis of hepatitis after leaving the 
service at a VA facility, in 1972 or 1973, although he was 
not being treated for the disease at that time (T. at pp. 9-
10).  In 1984, he began going to K. P. for general medical 
care, and he later indicated that this might have gone back 
as far as the 1970's (T. at p. 10).  

At the time of the veteran's hearing of March 1997, the 
veteran submitted additional articles regarding the types of 
hepatitis and their respective etiologies.

Additional records from K. P. for the period of March to 
November 1997 reflect that in September 1997, the veteran 
reported a history of hepatitis C, possible from sexual 
contact while in Vietnam.  The impression at this time 
included history of hepatitis C.

Additional articles provided by the veteran in June 1998 
again noted the various classifications of hepatitis, in 
addition to their etiology, symptoms, and treatment.


II.  Analysis

The Board has reviewed the record as to this claim, and first 
notes that the evidence of record documents a recent 
diagnosis of hepatitis C.  Thus, the first element of a well-
grounded claim, current disability, is arguably established 
as to this form of hepatitis.  See Caluza v. Brown, supra.  
On the other hand, the Board notes that while a November 1996 
private hepatological consultation revealed the opinion that 
the veteran's acute jaundice during the service in 1969 was 
acute hepatitis A, neither this physician nor any other 
physician has indicated that the veteran is currently 
suffering from any residual of hepatitis A contracted while 
in service.  Consequently, as to hepatitis A, even assuming 
that the condition for which the veteran was treated just 
prior to separation was hepatitis A, in light of the fact 
that there is no current disability associated with hepatitis 
A, the claim for service connection for hepatitis A is not 
well grounded.

A fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis) 
pursuant to cases such as Rabideau v. Derwinski, supra, and 
Brammer v. Derwinski, supra.  The Board further notes that 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . . 
."  38 C.F.R. § 4.1 (1997); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).  Under these criteria, a "disability" for 
VA compensation benefit purposes has not been shown to be 
present in this case as to the veteran's claim for service 
connection for hepatitis A.

With respect to the veteran's hepatitis C, the Board again 
noted that there is evidence of current disability, and that 
the veteran's evidentiary assertions are also sufficient to 
establish that he experienced the onset of certain symptoms 
through his lay statements that a lay party is able to 
establish.  Moreover, for purposes of determining whether the 
claim is well grounded, lay evidentiary assertions must be 
presumed to be true, with exceptions not here relevant.  King 
v. Brown, 5 Vet. App. 19 (1993).  Thus, the second element of 
a well-grounded claim, i.e., in-service incurrence of a 
disease or injury, is arguably established.  See Caluza v. 
Brown, supra.

In order to establish a well-grounded claim, however, there 
must also be evidence establishing a nexus between the 
current disability and the injury or disease in service.  In 
this regard, the only evidence advanced to support the 
existence of hepatitis C in service consists of the 
statements of the veteran and medical articles supplied years 
after service.  See Caluza v. Brown, supra.  However, it has 
been held that as a lay person, the appellant lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, supra.  In other words, although the 
record reflects that the veteran was a combat medic during 
service and therefore has some amount of medical expertise, 
the record does not reflect that he has had any specialized 
training that would enable him to conclude that hepatitis C 
was contracted in service and that he presently has the same 
condition.  See Black v. Brown, 10 Vet. App. 279 (1997).  As 
for hepatitis A, while the Board has already noted that this 
aspect of the veteran's claim is not well grounded on the 
basis of a lack of current disability, the evidence does 
reflect the opinion of a medical physician who has opined 
that the acute jaundice in 1969 was hepatitis A.  No such 
opinion exists with respect to hepatitis C, and although the 
veteran is able to establish that he experienced certain 
symptoms during service and that he has manifested continuity 
of symptomatology after discharge, medical evidence is 
required to relate the symptomatology to the hepatitis 
identified in the more recent treatment records.

The assertions of the veteran are not competent to establish 
that any currently diagnosed hepatitis is related to symptoms 
he experienced in service; such lay assertions carry no 
weight.  See Espiritu v. Derwinski, supra.  The veteran's 
assertions as to continuity of symptoms cannot establish the 
nexus element because the underlying disability at issue 
(hepatitis) is not subject to lay observation.  Savage v. 
Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates hepatitis C to service.  In fact, at 
the time of post-service dental treatment shortly after 
service separation in October 1970, the veteran specifically 
denied a history of hepatitis, a review of the records from 
the veteran's in-service hospitalization in April 1970 is 
completely silent as to any complaints of liver trouble or 
hepatitis, and the first post-service diagnosis of hepatitis 
C does not occur until the 1990's. 

Although the veteran's history of contracting hepatitis in 
service has been noted in certain private and VA medical 
records, it has been held that the simple transcription of 
statements of medical history, unenhanced by any comment by a 
party with medical expertise, does not rise to the level of 
competent medical evidence on causation.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.  In view of 
the lack of any such evidence relating a current diagnosis of 
hepatitis to service, the Board has no alternative but to 
conclude that the appellant's claim is not well grounded.

With respect to the articles relied upon by the appellant for 
the proposition that there is a relationship between his 
symptoms in service and his subsequent diagnosis of hepatitis 
C, the Board notes that the Court has addressed whether 
medical texts or physicians' opinions containing generic 
statements that disorder A can cause disorder B can 
constitute competent medical evidence to establish the nexus 
element necessary to make a claim well grounded in a specific 
case.  In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), 
the Court, citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996), held that such evidence is "too general and 
inconclusive to make [a] claim well grounded."

On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion which sufficiently links the 
specific facts of this appeal to the general theory.

The Board's determination that the appellant's proffered 
authority is insufficient to well ground the claim is further 
supported by the case of Sacks v. West, 11 Vet. App. 314 
(1998), in which the Court noted the following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the more recent case 
of Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  

Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Wallin v. 
West, 11 Vet. App, 509, 514 (1998).  Here, as was noted 
above, the medical authority proffered by the appellant is 
not sufficiently combined with an opinion of a medical 
professional.  It is also noted that while hepatological 
consultant in 1996 has opined that the veteran's condition 
just before service separation was possibly hepatitis A, he 
has not found current disability relating to hepatitis A and 
has not concluded that any current residual of hepatitis C is 
related to symptoms during service.  Moreover, the articles 
do not discuss generic relationships between the veteran's 
symptoms in service and current disability with a degree of 
certainty such that, under the facts of this case, there is a 
plausible causality based upon objective facts.  Wallin v. 
West, supra.

Finally, the Board notes that while the veteran has contended 
that he was exposed to Agent Orange in service, he has not 
contended that his hepatitis C is related to exposure to 
herbicides.  In any event, hepatitis is not one of the 
diseases for which presumptive service connection attaches 
under 38 C.F.R. §§ 3.307, 3.309 (1999), and there has also 
been no effort by the veteran to link his hepatitis to Agent 
Orange exposure on any other basis.

Accordingly, the Board finds that the veteran's claim is not 
well grounded based on the lack of competent medical evidence 
of current disability and/or nexus to service.





ORDER

The veteran's claim for service connection for hepatitis is 
denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals






 

